Citation Nr: 0316015	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
from July 21, 1994, to June 22, 1998, for chronic mechanical 
low back pain with radiculopathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to July 1994.

This matter comes to the Board of Veterans' Appeals on appeal 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that granted service connection for a low back 
disability and assigned a 10 percent evaluation.  During the 
course of the appeal, the evaluation was increased to 20 
percent in a December 1998 rating decision.  Staged ratings 
were subsequently applied and a 60 percent evaluation was 
assigned for the period beginning on June 23, 1998.  As a 60 
percent evaluation is the maximum allowed under the schedular 
of ratings for the veteran's low back disability, the 
decision below will focus on the period prior to June 23, 
1998.  

This matter was previously before the Board in January 1998 
at which time it was remanded for additional development.  In 
August 2001, the Board remanded the case for consideration of 
the VCAA and to schedule the veteran for a personal hearing.

The Board notes that the claims of total disability based on 
individual unemployability (TDIU) and service connection for 
pain in the right hip, right leg, right shoulder, and right 
hand secondary to a service-connected chronic low back 
disability were denied in a February 2003 rating decision.  
The veteran's notice of disagreement regarding these denials 
was received by the RO in March 2003.  As the veteran has 
never been furnished a statement of the case regarding these 
issues, the Board is obligated to remand them.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  During the period from July 21, 1994, to June 22, 1998, 
the veteran's low back disability was manifested by symptoms 
compatible with sciatic neuropathy, pain, and neurological 
symptoms such as decreased sensation, without muscle spasm, 
or absent ankle jerk, resulting in no more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for chronic mechanical low back pain with radiculopathy of 
the right lower extremity from July 21, 1994, to June 22, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In August 2001, the Board remanded this case to the RO, in 
order that the RO fulfill the requirements of assistance and 
notification to the veteran as required by VCAA.  To that 
end, the RO, in correspondence dated in September 2001, 
notified the veteran of the requirements of VCAA.  A letter 
to the veteran in September 2002 also fulfilled the 
obligation of VCAA to provide assistance to her in completing 
her claim.  A supplemental statements of the case dated in 
December 2002 and March 2003 notified the veteran of the 
applicable law and regulations regarding VCAA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  In addition, 
the veteran testified at a personal hearing held at the RO 
before a hearing officer.  No further assistance is necessary 
to comply with the requirements of this new legislation, or 
any other applicable rules or regulations regarding the 
development of the pending claim.  

Factual background

Service medical records include findings of a medical 
evaluation board dated in March 1994.  The veteran was noted 
to have chronic lumbosacral pain with radicular pain to the 
right and lower extremity and some decrease of sensation in 
the S1 dermatome.  Because of this, she had difficulty 
sitting or standing for more than 30 minutes at a time and 
had decreased ability to run, walk, or march.  Her pain 
increased with almost any type of physical exertion.  The 
diagnosis was chronic low back pain with radiculopathy of the 
right lower extremity with no overt evidence of herniated 
nucleus pulposus.

A September 1994 VA examination report noted the veteran's 
complaints of low back pain.  The veteran's back demonstrated 
forward flexion to 95 degrees, approximately -20 degrees of 
backward extension, 30 degrees of bilateral lateral flexion, 
and 30 degrees of bilateral lateral rotation.  There was no 
subjective evidence of pain on motion.  X-ray of the 
lumbosacral spine revealed minimal dexrosoliosis and minimal 
narrowing of L4-L5 disc space.  Neurologically, she was 
intact with normal senses and motor strength.

A July 1995 VA examination report noted complaints of 
stiffness in the low back and constant low backache.  She 
also complained of pain radiating down the right back and 
continuing down through the right leg.  The lumbar region 
demonstrated forward flexion of approximately 60 degrees, 
backward extension of 25 degrees, lateral flexion to the left 
to 25 degrees, lateral flexion to the right to 35 degrees, 
and bilateral rotation to 35 degrees.  There was objective 
evidence of pain with range of motion in particular with 
lateral flexion to the left.  The only neurologic abnormality 
noted was a mild decrease to light touch and a tingling 
sensation along the right hip.  There was good muscle tone 
and strength bilaterally.  The report noted a history of some 
objective data consistent with sciatica that may have been 
secondary to a bulging lumbosacral spine disc.  She had some 
decreased range of motion in the lumbosacral spine region.

A VA consultation sheet dated June 23, 1998, indicated that 
the consultation was requested due to persistent back pain 
with shooting pain down the lateral aspect of the right lower 
extremity.  Documentation of herniated nucleus pulposus was 
from several years earlier.  Symptoms were worse with 
sitting.  Deep tendon reflexes were 3+ throughout.  There was 
some sensory impairment with mild parathesia and diminished 
sensation to light touch of the right lower extremity.  X-
rays of the lumbosacral spine were unchanged since July 1995.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

The veteran's back disability is evaluated as 20 percent 
disabling under Diagnostic Code 5293, intervertebral disc 
syndrome (IVDS), from July 21, 1994, to June 22, 1998.  Under 
this code, moderate IVDS with recurring attacks warrants a 20 
percent evaluation; severe IVDS with recurring attacks with 
intermittent relief warrants a 40 percent evaluation; and 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief warrants a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The Board has reviewed the evidence and finds that prior to 
the June 23, 1998, VA consultation request and the findings 
on the consultation request itself, which was used by the RO 
as the basis for the 60 percent rating from that date 
forward, the evidence did not reveal symptomatology 
compatible with a rating in excess of 20 percent.

Although the September 1994 VA examination report does not 
appear to be thorough and lacks sufficient detail, the Board 
finds that the July 1995 VA examination noted complaints and 
symptomatology consistent with the findings in the medical 
evaluation board report that was dated March 1994.  Namely, 
the veteran was noted to have chronic low back pain, 
radiculopathy, and neurological findings of decreased 
sensation.  However, while there appeared to be moderate 
impairment with some symptoms of sciatic neuropathy, there 
was no showing of demonstrable muscle spasm, or absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, resulting in little intermittent relief, so as 
to merit the award of a rating greater than 20 percent prior 
to June 1998.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this regard, during the 1994 VA medical examination, while 
the veteran complained of low back pain, a full range of 
motion of the lumbar spine was demonstrated, and the examiner 
remarked that there was no subjective evidence of pain on 
motion.  While during the 1995 VA medical examination, there 
was some pain on motion, the veteran did not indicated that 
it interfered with her activities of daily living.  In this 
case, however, while the veteran complained of pain 
associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

The Board also finds that, prior to June 1998, the period in 
question, the veteran's back impairment did not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2002).


ORDER

The criteria for an initial evaluation in excess of 20 
percent, for chronic mechanical low back pain with 
radiculopathy of the right lower extremity have not been met 
for the period from July 21, 1994, to June 22, 1998.


REMAND

A February 2003 rating decision denied the veteran's claim of 
total disability based on individual unemployability (TDIU) 
and service connection for pain in the right hip, right leg, 
right shoulder, and right hand secondary to a service-
connected chronic low back disability.  A notice of 
disagreement was timely filed in March 2003.  In such cases, 
the appellate process has commenced and the veteran is 
entitled to a statement of the case on the issues.  Pond v. 
West, 12 Vet App 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue on the merits, the issues 
are to be remanded to the RO for additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should also furnish the veteran 
with a statement of the case concerning 
the issues of total disability based on 
individual unemployability (TDIU) and 
service connection for pain in the right 
hip, right leg, right shoulder, and right 
hand secondary to a service-connected 
chronic low back disability.  If, and 
only if, a timely substantive appeal is 
filed, this issue should be certified to 
the Board for appellate consideration.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



